Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth including that of independent claims 1 and 16.
Regarding independent claims 1 and 16, the Examiner finds Applicant’s arguments/remarks of 5/23/2022 persuasive and respectfully withdraws the rejections made previously in view of Wyatt, Pearce, Donaldson (and Bostrom, claim 1 only). Specifically, Applicant’s arguments pertaining to the art of Donaldson in which Donaldson teaches the use of polyolefin powder to reduce tackiness of polymer pellets is not reasonably and obviously applicable to a method of packaging a mattress in which a powder would be applied surfaces of the walls of a compressed mattress. Although independent elements of the claims may be known in the prior art, it would be impermissible hindsight to maintain or set forth a rejection of any independent claim in view of a combination of the prior art. Therefore, upon exhausting the art, it is concluded by Examiner for those reasons stated above that applicant’s invention would be considered non-obvious in light of the prior art. Therefore, the rejections are hereby withdrawn in light of applicant’s remarks. Because independent claims 1 and 16 have been found to be allowable for reasons previously set forth, all dependent claims 2, 4-5, 8-15 and 17-20 are likewise found to be allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/12/2022